Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022, has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Wang on May 12, 2022.
The application has been amended as follows: 
The Claims:
In claim 1, line 3, after “one” insert – anionic --.
In claim 8, line 1, after “one” insert – anionic --.
In claim 9, line 1, delete “further comprising at least one” and insert – wherein the at least one anionic surfactant comprises a”.
In claim 9, line 2, delete “ethoxylates” and insert – ethoxylate --.
In claim 13, line 1, delete “A use of the liquid detergent composition of claim 1 for the washing of fabrics” and insert – A method of washing fabrics, said method comprising contacting said fabrics with the composition of claim 1 --.
Cancel claims 7 and 14-20.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 8-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 14-20, directed to the invention(s) of Group III do not require all the limitations of an allowable product claim, and are NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as to Groups I and II as set forth in the Office action mailed on December 1, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that, Applicant’s amendment, Applicant’s arguments, and the Examiner’s Amendment are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Coope Epstein et al (US 2018/0016523).  Coope Epstein et al teach mild aqueous laundry detergent formulations.  See Abstract.  In some embodiments, the compositions contain a surfactant composition containing a nonionic surfactant, anionic surfactant, and optionally another anionic surfactant, wherein the preferred anionic surfactant is alcohol ethoxysulfate, and the nonionic surfactant is an alcohol ethoxylate.  See paras. 20-31.  However, Coope Epstein et al do not teach or suggest, a composition containing a specific mixture of a liquid carrier, at least surfactant, at least one anti-ashing polymer, citric acid, iminodisuccinic acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  Additionally, Applicant has provided comparative data in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Tables 2 and 3 of the instant specification provide comparative data showing the unexpected and superior cleaning and color protection properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  
None of the references of record, alone or in combination, teach or suggest a composition containing a specific mixture of a liquid carrier, at least surfactant, at least one anti-ashing polymer, citric acid, iminodisuccinic acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/May 18, 2022